Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on August 26, 2019. Claims 1-5, 7-12, 14-19, 21 are pending. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14-19, 21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1-6 of U.S. Patent No. 10496617.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the both applications (16/551,105 and Patent No. : 10496617) directed to optimization of components saved on the repository and building a new container application from the saved components. The claims merely differ in form that do not change the scope of the invention and would perform same functionality.
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jerrard-Dunne et al. (Pub. No. : US 20060150178 A1) in the view of Mattox et al. (Pub. No. : US 20090222433 A1) and Chowdhry (Pub. No. : US 20120303583 A1)

As to claim 1 Jerrard-Dunne teaches a computer-implemented method comprising: 
identifying an application component contained in a template (paragraph [0039]: implementing the template interface 135, the component objects 160 of the application 105 can permit their inclusion in the template creation process 130); 
scanning a repository to determine whether the application component identified from the template is preexisting in the repository (paragraphs [0013]-[0014]: The method comprises intercepting a design update request by an application update manager, which then requests a description of the current design of the application. When the description of the current design is provided it is stored in a versioning repository, and the new design update can then be applied); and
in response to a determination that the identified application component is not preexisting, posting the identified application component in the repository (paragraph [0051]: When a new design for the Classroom application is required the Application Update Manager 410 asks 430 the application 400 to describe itself and the update Manager then applies 432 the new design). 
Jerrard-Dunne does not explicitly disclose but Mattox teaches in response to a determination that the identified application component is preexisting, removing the identified application component before the template is saved in the repository (paragraph [0018]: FIG. 1 represents a generalized schematic illustration and that other components may be added or existing components may be removed or modified).
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to modify Jerrard-Dunne by adding above limitations as taught by Mattox to provide user friendly system.
Jerrard-Dunne and Mattox do not explicitly disclose but Chowdhry teaches receiving an input for servicing a new container application (paragraphs [0037], [0050]: received metadata defines the location of information relating to an application, the type of data, and its relationship to the application wherein update module 204 can use the revised metadata to package and backup new capsules and payloads and store them in parallel with existing capsules and payloads on storage module 110); 
breaking the input into one or more application components, the application components further segregating as a base component and one or more auxiliary components (paragraph [0064]: Extraction module 706 can be configured to unpack the retrieved capsule and can be further configured to analyze the metafile to organize the contents of the capsule);
extracting the corresponding preexisting versions of the segregated application components from the base section and the auxiliary section, respectively of the repository (paragraphs [0051]-[0052], [0007]: a first and second portion of information relating to the application is collected, based on the metadata's differentiation of the application related information); and
gluing the extracted versions of the application components respectively, from the repository on a scratch pad (paragraph [0053]: The first portion of information can be encapsulated into a capsule, and the second portion of information can be encapsulated into a payload). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Jerrard-Dunne and Mattox by adding above limitation as taught by Chowdhry to update system that detects changes in a set of applications (Chowdhry , paragraph [0037]).


As to claim 2 Jerrard-Dunne together with Mattox and Chowdhry teaches a method according to claim 1.  Jerrard-Dunne teaches identifying the application component further includes segregating the application component into a base component and one or more auxiliary components based on a config file of the application component (paragraph [0026]). 

As to claim 3 Jerrard-Dunne together with Mattox and Chowdhry teaches a method according to claim 2.  Jerrard-Dunne teaches scanning the repository further comprising: comparing the base component of the application component with a corresponding base component and comparing the one or more auxiliary components of the application component with the corresponding one or more auxiliary component, respectively, saved in the repository (paragraph [0038]). 

As to claim 4 Jerrard-Dunne together with Mattox and Chowdhry teaches a method according to claim 2.  Jerrard-Dunne teaches in response to a determination that the identified application component is not preexisting, posting the identified application component in the repository, comprising: determining whether the application components version is same as that of a corresponding existing version saved in the repository, and based on a determination that the two versions are different, pulling the identified not preexisting version of the base component and the one or more auxiliary component, respectively, of the application component, into a corresponding base section and an auxiliary section, created in the repository (paragraph [0034]). 

As to claim 5 Jerrard-Dunne together with Mattox and Chowdhry teaches a method according to claim 1.  Jerrard-Dunne teaches receiving an input for servicing a new container application and in response to receiving the input, building application components by utilizing existing versions of one or more of the application components from the base section and the auxiliary section of the repository (paragraph [0051]). 

As to claim 7 Jerrard-Dunne together with Mattox and Chowdhry teaches a computer method according to claim 5.  Jerrard-Dunne teaches in response to a determination that there are one or more of the base component and the one or more auxiliary components versions not found in the repository, fetching the identified non-existing versions from a library combining the non-existing versions fetched from the library with the base and the one or more auxiliary components versions of the application components extracted from the repository, respectively, on the scratch pad, for servicing the new container application; and updating the base section and the auxiliary section, respectively, of the repository, with the corresponding non-existing versions as fetched from the library (paragraph [0041]).

As to claims 8-12, 14-19, 21, they have similar limitations as of claims 1-5, 7 above. Hence, they are rejected under the same rational as of claims 1-5, 7 above.

Conclusion
 The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169